Citation Nr: 0100458	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a low back 
condition with degenerative joint disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which assigned a 20 percent evaluation 
for each of the veteran's service connected diabetes mellitus 
and low back pain disability. 

The Board also notes that in the veteran's representative's 
cover letter dated in May 1997, additional claims are 
asserted for peripheral neuropathy of the 3d and 4th toes of 
the left foot and an eye condition as secondary to service-
connected diabetes mellitus.  Because those issues are not 
before the Board on this appeal, they are hereby referred to 
the RO for appropriate action.  

The veteran's low back disability will be addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for diabetes mellitus has been developed 
by the RO.  

2.  The veteran's service-connected diabetes mellitus is 
controlled with insulin twice a day and a restricted diet 
without evidence of ketoacidosis or hypoglycemic reactions, 
and the evidence does not demonstrate other complications 
associated with diabetes mellitus or a showing that the 
veteran was required to regulate his activities as a result 
of the diabetes mellitus.  




CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (2000).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Rating Schedule for diabetes mellitus provides that a 20 
percent rating is warranted if the condition requires insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  The next higher schedular rating, 40 
percent, is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The veteran was afforded a VA diabetes examination in June 
1997.  There were no reports or clinical findings of 
ketoacidosis or hypoglycemic reactions.  The veteran reported 
taking insulin twice a day and being on a restricted diet.  
There was no suggestion that the diabetes was not well 
controlled with that regimen; accordingly, the Board 
concludes that the condition was well controlled.  The 
examiner noted the veteran was not underweight.  There were 
no vascular deficiencies or ocular disturbances identified.  
Peripheral and carotid pulses were "fine"  His vision was 
reported as "not at all bad".  An associated eye 
examination reported no ocular complaints and, after 
objective testing, diabetes without retinopathy was assessed 
along with a mild asymptomatic left cornea condition.  The 
separate diabetes, vision or general medical examinations 
provided no suggestion of complications associated with 
diabetes mellitus or that the veteran was required to 
regulate his activities as a result of diabetes mellitus.  

Although it is not necessary to meet all of the rating 
criteria included in the higher rating, the regulation of 
activities is the primary characteristic distinguishing the 
higher rating.  38 C.F.R. § 4.21.  In the absence of 
limitation of the veteran's activities due to the disease, 
the Board finds that the criteria for the higher rating are 
not met under the evaluation criteria.  Accordingly, the 
preponderance of the evidence is against a 40 percent rating 
under the rating criteria.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The veteran's representative has challenged the examinations 
afforded on the basis that a comprehensive listing of service 
connected disabilities was not reported and because the 
examinations do not report that the claims file was reviewed.  
The duty to assist does not dictate that a failure to review 
the veteran's claim file before medical examination in an 
increased rating claim renders the examination inadequate.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (veteran 
claimed a compensable rating for hernia residuals and 
subsequent VA examination was adequate for rating purposes 
even though VA examiner reported that he did not review the 
claims file, because the record did not reveal current 
findings warranting a compensable rating and the VA 
examiner's report was adequate with regard to assessment of 
the current clinical status of the veteran's hernia 
residuals).  There is no medical evidence to suggest that any 
non reported condition had active symptomatology or otherwise 
any bearing on the disability at issue.  In this case, the 
Board considers the examinations, particularly the clinical 
findings, are adequate to provide a basis for an equitable 
evaluation of the disability at issue.

There is no competent evidence of record which indicates that 
the veteran's diabetes mellitus has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 
ORDER

Entitlement to increased evaluation for diabetes mellitus is 
denied. 


REMAND

The veteran's representative has challenged the June 1997 VA 
examination in that the service connected low back condition 
was not plainly a focus of the examination.  The Board is, 
likewise, of the opinion that the examination is inadequate 
for rating purposes.  For example, the examiner notes painful 
motion of the spine but does not provide related objective 
findings and/or any detail as to how that factor relates to 
demonstrated limitation of motion.

Moreover, on his substantive appeal received in November 
1998, the veteran reported being seen at the emergency room 
at the Fort Wayne Medical Center.  The claims file does not 
indicate that those records were sought and considered.  The 
VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected low 
back condition from June 1997 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

2.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of his lower 
back disability.  All indicated studies, 
to include range of motion studies, must 
be accomplished.  The claims folder must 
be made available to and reviewed by the 
examiner prior to completing the 
requested examination report.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  All objective 
findings are to be reported in support of 
the opinion.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  A complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case and be given an 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion, either legal or factual, as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



